Order filed August 22, 2019




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00570-CV
                                  ____________

    WFG NATIONAL TITLE COMPANY OF CALIFORNIA ("WFG"),
                          Appellant

                                        V.

MARCUS SCHULTZ; SAMMY'S GRILL, LLC; SAMMY VELA, Appellees


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                    Trial Court Cause No. 18-DCV-253719-B

                                   ORDER

      Appellant’s brief was due August 19, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 3,
2019, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                  PER CURIAM